Case 19-61608-grs        Doc 802     Filed 07/23/20 Entered 07/23/20 14:35:05                Desc Main
                                     Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                  LONDON DIVISION


 In re:                                             )                   Case No. 19-61608
                                                    )
 Americore Holdings, LLC, et al.                    )                   Jointly administered
                                                    )
                         Debtors.                   )                    Chapter 11
                                                    )




       ORDER GRANTING CHAPTER 11 TRUSTEE’S MOTION TO APPROVE
     COMPROMISE OF CONTROVERSY WITH PELORUS EQUITY GROUP, INC.

          Upon consideration of the motion (the “Motion”) filed by the Debtors, by and through

Carol L. Fox, the Chapter 11 Trustee (“Trustee”), and pursuant to Federal Rule of Bankruptcy

Procedure 9019 and Local Rule 9019-1 of the United States Bankruptcy Court for the Eastern

District of Kentucky seeking an order approving the Trustee’s motion to approve a compromise of

controversy with Pelorus Equity Group, Inc. (the “Compromise Motion”), and upon consideration

of the circumstances and the record in this case; and the Court having jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration of

the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that the relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors

and other parties in interest; and the Trustee having provided adequate and appropriate notice of

the Motion under the circumstances; and after due deliberation and good and sufficient cause

appearing therefor;




4825-9927-8275.1
      Case 19-61608-grs               Doc 802      Filed 07/23/20 Entered 07/23/20 14:35:05                         Desc Main
                                                   Document     Page 2 of 2


                          IT IS ORDERED:

                          1.        The Compromise Motion is GRANTED.

                          2.        The Settlement Agreement attached to the Compromise Motion is approved.

                          3.        The Court shall retain jurisdiction to hear and determine all matters arising from

                          the implementation of this Order.

                Order Tendered by:

                /s/ Elizabeth Green
                Elizabeth A. Green, Esq.
                Florida Bar No, 0600547
                egreen@bakerlaw.com
                Jimmy D. Parrish
                Florida Bar No. 526401
                jparrish@bakerlaw.com
                Tiffany Payne Geyer
                tpaynegeyer@bakerlaw.com
                Florida Bar No. 421448
                BAKER & HOSTETLER LLP
                SunTrust Center, Suite 2300
                Post Office Box 112
                Orlando, Florida 32802-0112
                Telephone: 407-649-4000
                Facsimile: 407-841-0168
                Attorneys for the Chapter 11 Trustee




                 4825-9927-8275.1




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                      Signed By:
                                                                      Gregory R. Schaaf
                                                                      Bankruptcy Judge
                                                                      Dated: Thursday, July 23, 2020
                                                                      (grs)
